NOTE: This order is nonprecedential.
United States Court of A11peaIs
for the Federal Circuit
INTAMIN, LTD.,
Plaimfiff-Appellant,
V.
MAGNETAR TECHNOLOGIES CORP.,
Defendant~Appellee.
2010-1003
Appeal from the United States District Court for the
Central District of California in case no. 04-CV-0511,
Judge Gary A. Feess.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
Inta1nin, Ltd. moves for reconsideration of the court’s
June 1, 2010 order dismissing its appeal for failure to file
the joint appendix Magnetar Technologies Corp. opposes
and requests that, if the court grant Intamin’s 1notion, the
court require that Intamin post a bond. Intamin replies

INTAMIN V. MAGNETAR 2
The joint appendix was due on May 18, 2010. ln-
tamin did not file the appendix or request an extension of
time to file the appendix on or before that date, and the
court dismissed the appeal on June 1, 2010.
Intamin states that it did not file the appendix on
May 18 because it received from Magnetar a list of pages
designated for inclusion in the appendix on "[l]ate on May
18." Thus, Intamin states, it prepared a motion for an
extension of time to file the appendix. However, counsel
for Intan1in states that he was unable to Ele an extension
motion promptly due to family illnesses The court will
grant Intamin’s motion if Inta1nin submits the appendix
within seven days.
Magnetar requests a bond in the amount of
$819,646.03, the amount awarded by the United States
District Court for the Central District of Calif0rnia for
attorney fees and costs. However, as Magnetar concedes,
"that ruling is not part of Intamin’s appea1." Rather, that
award was made after the notice of appeal in this case
was filed.* Under these circumstances, Magnetar has not
shown that a bond is appropriate.
Accordingly,
IT ls 0RDERED THAT;
(1) Intamin’s motion will be granted, the mandate
will be recalled, and the appeal will be reinstated if In-
tamin files the appendix within seven days of the date of
filing of this order. No further extensions will be granted
(2) Magnetar’s request for a bond is denied.
" The district court entered judgment underlying
this appeal pursuant to Fed. R. Civ. P. 54(b).

3 1NirAM1N v. MAGNETAR
FoR THE COURT
|SEP 0 2 2010 /S/ Jan Hm-bay
Date J an Horbaly
Clerk
cc: Ted S. Ward, Esq.
John B. Sganga, Jr., Esq.
ED
u.s. couRi:i)lF APPr-:ALs ron
s 1 7 ms FEoERA1 r:uzcu1T
3Ep j{},2 2010
.|AN HORBALY
CLERK